Citation Nr: 0718458	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-19 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to September 30, 2003 
for the grant of service connection for recurrent laryngeal 
carcinoma, status post total laryngectomy.


REPRESENTATION

Appellant represented by:	Drew Pierce, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from May 1968 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  The veteran testified before the undersigned 
Veterans Law Judge (VLJ) via videoconference in March 2006.  

Statements from the veteran and his representative during his 
hearing before the undersigned could be construed as a claim 
for clear and unmistakable error (CUE) that the April 1999 
rating decision erred in denying service connection for 
cancer of the larynx.  A claim of CUE is a collateral attack 
on a final RO decision, Smith v. Brown, 35 F.3d 1516, 1527 
(Fed. Cir. 1994), and is separate and distinct from an 
earlier effective date claim.  It does not appear that the RO 
has adjudicated any CUE claim raised by the veteran.  This 
matter is referred to the RO for action deemed appropriate.


FINDINGS OF FACT

1.  The RO denied service connection for cancer of the larynx 
on April 5, 1999.  The veteran appealed the decision. 

2.  The veteran withdrew his original service connection 
claim for cancer of the larynx at a hearing before a Decision 
Review Officer (DRO) on November 27, 2000.  

3.  The RO was not in receipt or possession of any evidence 
between April 5, 1999 and September 30, 2003 that can be 
construed as a claim of entitlement to service connection for 
cancer of the larynx (later referred to as recurrent 
laryngeal carcinoma, status post total laryngectomy).


CONCLUSIONS OF LAW

1.  The April 1999 rating action denying service connection 
for cancer of the larynx is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).  

2.  The criteria for an effective date prior to September 30, 
2003, for the grant of service connection for recurrent 
laryngeal carcinoma, status post total laryngectomy are not 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
of the underlying service connection claim as required by the 
VCAA in a March 2004 letter, and notice of the his earlier 
effective date claim in a January 2005 letter.  These letters 
informed the veteran to send any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate the claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains the veteran's DD 
214, service medical records, private ad VA medical records, 
testimony and statements from the veteran in support of his 
claim. The Board finds that VA has satisfied its duty to 
notify and to assist.  All obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).


II.  Effective Date

By way of background, the veteran served on active duty from 
May 1968 to March 1970, including service in Korea.  The 
veteran applied for service connection for cancer of the 
larynx on October 26, 1998.  Medical records at that time 
confirm treatment for cancer of the larynx.  The RO denied 
the claim in a rating decision dated April 5, 1999.  The 
veteran filed a notice of disagreement and the RO issued a 
statement of the case.  On September 30, 1999, the RO 
received the veteran's substantive appeal along with a 
request for a hearing.  

A hearing was conducted by a DRO at the RO on November 27, 
2000.  At the hearing, the veteran was asked if he wanted to 
withdraw his appeal as to the service connection claim for 
cancer of the larynx.  Both the veteran and his 
representative affirmatively stated their intention to 
withdraw the claim.  The DRO then informed the veteran that 
he could reopen the claim down the road, if so desired.  

On September 30, 2003, the RO received a written statement 
from the veteran, where the veteran stated that he wanted to 
"reopen my claim for service connection based on new 
evidence for exposure to agent orange in Korea."  

The RO granted service connection in a June 2004 rating 
decision.  The RO determined that the veteran was assigned to 
Korea during the timeframe when Agent Orange was used along 
the DMZ.  Therefore, exposure to herbicide agents was 
conceded.  It was concluded that laryngeal cancer was a 
respiratory cancer which has been associated with exposure to 
herbicide agents, reasonable doubt was resolved in favor of 
the veteran and service connection was granted.  The RO 
assigned a 100 percent rating, effective September 30, 2003, 
the date of receipt of the claim to reopen.  The veteran 
appealed the effective date assigned.  

The veteran and his representative contend that the effective 
date should be from the original claim for service 
connection, October 26, 1998.  

The statutory provisions controlling the effective dates of 
awards are contained in 38 U.S.C.A. § 5110.  Under 
38 U.S.C.A. § 5110, "the effective date of an award based on 
the an original claim, a claim reopened after final 
adjudication, or a claim for increases, ... shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  The 
implementing regulation, 38 C.F.R. § 3.400, similarly states 
that the effective date "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later."  

The issue in this case is whether the veteran's original 
claim for service connection, received on October 26, 1998, 
remains open and pending upon which an effective date can be 
made.  Normally, once a veteran files a claim, the claims 
remains open and pending until final action is taken by the 
RO.  Hanson v. Brown, 9 Vet. App. 29, 31 (1996); see also 
Meeks v. Brown, 5 Vet. App. 284, 287 (1993) (holding a "1970 
rating decision was not a final decision and [case] remains 
pending.")   However, when a claim is withdrawn by a 
veteran, it ceases to exist; it is no longer pending and it 
is not viable.  Hanson v. Brown, 9 Vet. App. 29, 31 (1996).  
Withdrawal may be by the appellant or by his or her 
authorized representative.    38 C.F.R. § 20.204 (2000).  

In this case, at the hearing before the undersigned Judge in 
March 2006, the veteran's representative asserted that it was 
the veteran's intent to preserve or reserve the issue of 
service connection for cancer of the larynx for possible 
further development. (T. 3).  The veteran testified that his 
understanding at the November 2000 hearing was that "we 
weren't going to bring it up at th[at] time, but were going 
to bring it up at a later date." (T. 4). 

Upon review, the Board finds that the transcript from the 
November 2000 DRO hearing shows an effective withdrawal of 
the veteran's service connection claim for cancer of the 
larynx.  38 C.F.R. § 20.204(b).  The DRO specifically asked 
the veteran and the representative if they desired to 
withdraw this issue from appeal.  The veteran responded, 
"[r]ight, because it's not.  It doesn't have anything to do 
with my larynx."  The veteran's representative stated 
"[y]eah, I don't think we have any, any evidence suggesting 
causation."  The DRO responded "Okay.  We'll withdraw that.  
If that's something down the road that you wish to reopen, 
you can certainly do so."  The question asked by the DRO and 
the responses from the veteran and his representative clearly 
show an intent to withdraw the issue.   

There are also contemporaneous circumstances supporting a 
finding that the claim was withdrawn.  The November 2001 
supplemental statement of the case (SSOC), while providing 
reasons and bases for denying the service connection claim 
for chronic bronchitis with recurrent pneumonia, specifically 
indicated that the issue of service connection for cancer of 
the larynx was withdrawn from appeal at the hearing.  The 
record does not show any objection from the veteran or his 
representative about the characterization of the issue in the 
SSOC.  Neither the veteran, nor his representative objected 
to the characterization by the VLJ at the video conference 
hearing in May 2002 that the only issue on appeal was the 
service connection claim for chronic bronchitis with 
recurrent pneumonia.  In addition, the September 2002 Board 
decision specifically stated that the veteran withdrew the 
issue of entitlement o service connection for cancer of the 
larynx from appeal.  The record shows no objection by the 
veteran or his representative to this characterization.  
Finally, the veteran's claim filed on September 30, 2003 
indicated that he wanted to "reopen" his claim for service 
connection.    

In short, while it may have been the veteran's understanding 
or intent at the November 2000 hearing to preserve his claim, 
statements in the SSOC, at the VLJ hearing, and in the 
September 2002 Board decision called that assumption into 
serious question without any objection from the veteran or 
his representative.  

Based upon the above, the veteran effectively withdrew the 
service connection claim for cancer of the larynx.  38 C.F.R. 
§ 20.204(b).  Therefore, the April 1999 rating decision is 
final.  38 C.F.R. § 3.104, 20.302, 20.1103 (1998).

The RO was not in receipt or possession of any evidence 
between April 5, 1999 and September 30, 2003 that can be 
construed as a claim to reopen his claim of entitlement to 
service connection for cancer of the larynx (later referred 
to as recurrent laryngeal carcinoma, status post total 
laryngectomy).  As such, the effective date is September 30, 
2003.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As a 
result, the claims for entitlement to an earlier effective 
date for the grant of service connection for recurrent 
laryngeal carcinoma, status post total laryngectomy must be 
denied. 

The Board also acknowledges the arguments raised by the 
veteran and his representative at the March 2006 hearing that 
VA failed in its duty to assist the veteran in properly 
developing his claim and that VA failed to consider or even 
advise the veteran of his entitlement to service connection 
on a presumptive basis due to his herbicide exposure in 
Korea.  To the extent that arguments presented by the veteran 
and his representative could be construed as a claim of clear 
and unmistakable error (CUE) in the 1999 rating decision, 
that matter has not been adjudicated by the RO and is not 
before the Board at this time.    

Accordingly, there is no legal basis on which to grant an 
effective date earlier than September 30, 2003.  As the 
preponderance of the evidence is against the veteran's 
earlier effective date claim, the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

An effective date prior to September 30, 2003 for the grant 
of service connection for recurrent laryngeal carcinoma, 
status post total laryngectomy, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


